Citation Nr: 0627462	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  95-32 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right oopherectomy, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased evaluation for right small 
calcaneal spur, currently rated as 10 percent disabling. 
 
3.  Entitlement to an increased evaluation for left small 
calcaneal spur, currently rated as 10 percent disabling. 
 
4.  Entitlement to a compensable evaluation for residuals of 
a right middle finger fracture (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her sisters


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 through April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The issue of entitlement to an increased evaluation for 
residuals of right oopherectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right small calcaneal spur is manifested by 
extreme pain, tenderness and swelling, which requires the use 
of a cane and limits her ability to stand for extended 
periods of time. 
 
2.  The veteran's left small calcaneal spur is manifested by 
extreme pain, tenderness and swelling, which requires the use 
of a cane and limits her ability to stand for extended 
periods of time. 
 
3.  The service-connected residuals of a right middle finger 
fracture (major) are manifested by pain and functional loss 
of use, including an inability to grip objects, an inability 
to fully bend the finger, trouble writing, and trouble 
buttoning her shirt.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for right 
small calcaneal spur are met.  38 U.S.C.A. 1155 (West 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, DC 5284 (2005). 
 
2.  The schedular criteria for a 20 percent rating for left 
small calcaneal spur are met.  38 U.S.C.A. 1155 (West 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, DC 5284 (2005). 
 
3.  The schedular criteria for a 10 percent rating for 
residuals of a right middle finger fracture (major) are met.  
38 U.S.C.A. 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a DC 5229 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for her service 
connected right and left small calcaneal spurs and for 
residuals of a right middle finger fracture.  She contends 
that her spurs have worsened such that they warrant a rating 
in excess of 10 percent for each foot, and that the residuals 
of her right middle finger fracture are severe enough to 
warrant a compensable rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Calcaneal Spurs

The veteran is presently rated as 10 percent disabled for 
each foot for the service-connected calcaneal spurs, under 38 
C.F.R. § 4.71a, DC 5284, which rates "other" foot injuries.  
Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  Although the criteria under DC 5284 are 
minimally defined, the veteran's symptomatology suggests that 
her overall level of disability in each foot is moderately 
severe. 

The medical evidence shows that the veteran's complaints and 
symptoms include bilateral foot pain, and tenderness.  In 
March 1999, the veteran was afforded a VA examination at 
which time she had 40 degrees of plantar flexion and 50 
degrees of dorsiflexion, bilaterally.  There were no calluses 
at that time, but she had extreme tenderness on palpation on 
the plantar fascia, bilaterally.  Her symptoms continued 
throughout the course of this appeal and, in an August 2003 
outpatient treatment note, the veteran was reported to have 
tenderness to the touch at both plantar fascia/heel areas.  
She was ambulating with an antalgic gait and, at that time, a 
cane was ordered for her use.  

The September 2004 report of Dr. Garcia memorializes the 
veteran's complaints of her feet giving way due to her 
calcaneal spurs.  The veteran was unable to do the heel-walk 
and toe-walk due to what Dr. Garcia described as "moderate 
to marked bilateral heel pain."

The veteran reported for another VA examination of her feet 
in August 2005.  At this time, the veteran reported being 
prescribed orthotics, plantar fascial night splints, depth 
inlay shoes, and physical therapy, none of which helped her 
pain.  She stated that she has pain all the time, both night 
and day.  The veteran described it as debilitating in that 
her job as a postal worker requires prolonged standing.  She 
was using her cane at the time of the examination.  The x-ray 
examinations were unremarkable at this time, and the physical 
examination showed no pes planus, normal arches, normal gait, 
and no angular deformities.  

At the veteran's April 2006 hearing, she described the 
trouble she has at work due to her foot disability.  She is 
required to stand all day, but has to take frequent breaks 
due to pain on her feet.  She described being required to 
walk on her toes, rather than heels due to heel pain.  She 
also described daily swelling after being on her feet all day 
at work.  She treats this by remaining off of her feet after 
work and using foot soaks at home.

In summary, the veteran experiences extreme pain and 
tenderness that cause her feet to swell and cause her to have 
to take frequent breaks at work and sit and soak her feet 
while at home, and she needs to use a cane for ambulation.  
Given this disability picture, and resolving any doubt in 
favor of the veteran, the veteran's service connected right 
and left heel spurs are manifested by symptoms that are 
moderately severe in degree.  The preponderance of the 
evidence supports a 20 percent rating for each foot under DC 
5284.  The evidence is against a higher rating of 30 percent 
under this code as the most recent medical evidence 
demonstrates findings of no pes planus, normal arches, normal 
gait, and no angular deformities as well as unremarkable x-
ray examinations.  

Right Middle Finger Fracture

The veteran is presently service connected for residuals of 
her right middle finger fracture in service.  She contends 
that the disability warrants a compensable rating.  Ankylosis 
of the long finger, whether favorable or unfavorable, 
receives a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5226.  The note to DC 5226 states that additional evaluation 
is warranted if the ankylosis interferes with the overall 
function of the hand.  A 10 percent rating for the middle 
finger is also warranted under DC 5229 for limitation of 
motion with a gap of one inch or more between the fingertip 
and the proximal transverse crease of the pal, with the 
finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.

The veteran's March 1999 VA examination report reflects that 
she lacked 20 degrees of flexion and had full extension of 
the third/middle finger.  No ankylosis was reported at that 
time.  The x-ray of March 1999 indicated that joint spaces 
were well maintained and soft tissues were unremarkable.

In September 2004, the veteran reported to Dr. Garcia that 
she had a tingling sensation in her right hand and fingers, 
although this complaint was not elaborated on by the doctor.

The veteran was afforded a VA examination in July 2005.  The 
report indicates that it was an examination of her right 
index finger, but the fracture to her right middle finger was 
discussed.  The veteran complained of pain at that time and 
reported that she has difficulty holding things and 
difficulty writing and that the disability affects her daily 
living at work and at home.  No ankylosis or limitation of 
motion was noted in this report.

At her April 2006 hearing the veteran stated that she is 
right handed and that she does have pain and swelling in her 
service connected finger.  She indicated that she has trouble 
gripping, trouble writing and trouble doing things such as 
buttoning her shirt.  This interferes with her life both at 
home and at work.

The medical evidence, as well as the veteran's description of 
her symptomology, suggests that, while her symptoms do not 
rise to the level of a compensable rating under DC 5226 or 
5229, she does experience pain and has lost some use of 
function of her dominant right middle finger and hand.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability. 38 
C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997). 

The overall disability picture demonstrated by the record was 
examined to arrive at the appropriate level of functional 
impairment in this case.  In so doing, all applicable 
statutory and regulatory provisions were carefully 
considered, to include 38 C.F.R. §§ 4.40 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  The 
veteran's functional impairment included inability to grip, 
trouble writing, trouble dressing, and inability to fully 
bend the finger without pain.  A compensable evaluation is 
warranted when considering the veteran's functional loss and 
pain resulting from her right middle finger disability.  
Accordingly, the evidence supports a disability rating of 10 
percent, for the veteran's service connected residuals of her 
right middle finger fracture, but the preponderance of the 
evidence is against a disability rating greater than 10 
percent.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in July 2004 that gave her 
adequate notice.  It notified her of the evidence necessary 
to establish an increased rating.  It also notified the 
veteran of what she was expected to provide and what VA would 
obtain on her behalf, and asked her to provide VA with any 
evidence she may have pertaining to her appeal.  Because it 
met all elements of 38 C.F.R. § 3.159(b)(1), the July 2004 
letter satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the veteran's statements and testimony, 
service, non-VA and VA medical records, and several VA 
examination reports.  The veteran was afforded two Board 
hearings and both transcripts are of record.  The veteran has 
not notified VA of any additional available relevant records 
with regard to her claims.  As such, VA met its duty to 
assist.

The Board is aware of the considerations of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The absence of 
such notification is not prejudicial in this case.  She will 
be appraised of the effective date for the award of these 
benefits by the RO when it effectuates this grant.  VA's 
duties to notify and assist have been met and there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 20 percent schedular rating for right small calcaneal spur 
is granted, subject to the regulations governing payment of 
monetary benefits.

A 20 percent schedular rating for left small calcaneal spur 
is granted, subject to the regulations governing payment of 
monetary benefits.

A 10 percent schedular rating for residuals of a right middle 
finger fracture (major) is granted, subject to the 
regulations governing payment of monetary benefits.


REMAND

The veteran is seeking an increased rating for her service-
connected right oopherectomy.  She contends her pain is 
severe enough to warrant a rating in excess of 10 percent for 
this disability.  At the April 2006 hearing, the veteran 
elaborated as to the extent of her pain and testified that 
she was treating with a gynecologist in Miami named Dr. 
Lucky.  The record was left open so that the veteran could 
attempt to obtain those records and submit them.  To date, 
Dr. Lucky's treatment reports are not in the claims folder.  
Under 38 C.F.R. § 3.159(c)(1), VA must make reasonable 
efforts to obtain relevant records in the custody of private 
medical care providers.  Reasonable efforts generally call 
for an initial request and one follow-up request.  Id.  Dr. 
Lucky's records are relevant in that the veteran suggested 
that they contain treatment notes regarding the current 
severity of her service-connected condition. Because these 
relevant records are not in the claims folder and have not 
been requested by VA, additional development is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its duty 
to notify the veteran pursuant to 
38 C.F.R. § 3.159 with regard to her claim 
to establish an increased rating for her 
service-connected right oopherectomy.  
This notice should be compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 
 
2.  Ensure that VA has met its duty to 
assist the veteran pursuant to 38 C.F.R. 
§ 3.159.  Request from the veteran 
information (i.e. service provider names 
and dates of service) with regard to any 
treatment she has received for her right 
oopherectomy, including the full name and 
contact information for Dr. Lucky.  Obtain 
all necessary authorizations from the 
veteran for private healthcare providers.  
Obtain all relevant non-duplicative 
medical records, both VA and private, and 
associate all records obtained with the 
claims folder. 
 
3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


